United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    September 26, 2003

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 03-30292
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                             STEVEN M. HONORE,

                                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 98-CR-133-ALL-S
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Steven    M.   Honore   appeals    his   24-month   sentence    imposed

following the revocation of his supervised release.              Honore was

initially convicted of three drug-trafficking offenses and was

sentenced to 24-month terms of imprisonment to be followed by

three-year terms of supervised release.            Following an initial

revocation of his term of supervised release, Honore was sentenced

to a term of imprisonment of eight months.           Honore’s supervised

release was    again   revoked,   and   the   district   court   imposed     a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sentence of 24 months.

          Honore         argues    that   the   district     court   plainly    erred   in

imposing           a    24-month    sentence    following     the    second    revocation

because he had already served eight months in connection with the

first revocation of his probation.

          The      Government       concedes    that    in   light   of   United   States

v. Jackson, 329 F.3d 406 (5th Cir. 2003), which was decided after

Honore was sentenced, the statutory maximum sentence for revocation

of supervised release must be applied on a cumulative basis and

that the 24-month sentence imposed by the district court exceeded

that statutory maximum.                   Under Jackson, the maximum sentence of

imprisonment that the district court could                      impose was 16 months.
329 F.3d at 407.                   Thus, the district court plainly erred in

imposing the 24-month sentence.                      See United States v. Olano, 507
U.S. 725, 732 (1993).

          The sentence imposed by the district court is VACATED, and the

case is REMANDED for resentencing in light of Jackson.

          VACATE SENTENCE AND REMAND FOR RESENTENCING.




G:\opin-sc\03-30292.opn.wpd                      2